Conley Byrd, Justice, concurring. I concur in the result but I disagree with the majority’s statement that the trial court erred in stating that the O’Neals were estopped to deny Ellisons’ claim of adverse possession. The facts show that the Ellisons had possessed the area from sometime in 1951. Beginning in 1967, the O’Neals leased the land in dispute for nine consecutive years. Thus during the nine years that the O’Neals leased the lands without renouncing the tenancy, the possession of the O’Neals was the possession of the Ellisons. In Worthen v. Rushing, 228 Ark. 445, 307 S.W.2d 890 (1957), the authority upon which the majority relies, we stated: “As a general rule, the possession of a tenant is that of his landlord, and will be so deemed until the contrary appears. This rule affects all who may succeed to the possession, immediately or remotely, through or under the tenant. Therefore, so long as the relation of landlord and tenant exists, the tenant cannot acquire an adverse title as against his landlord. This is merely one application of the rule that the tenant cannot deny his landlord’s title. It is equally well settled that one who enters as tenant is not, merely because of that fact, precluded from subsequently holding adversely to his landlord. To do so, however, it is necessary to renounce the idea of holding as tenant, and to set up and assert an exclusive right in himself. It is also essential that the landlord should have actual notice of the tenant’s claim, or that the tenant’s acts of ownership should be of such an open, notorious, and hostile character that the landlord must have known of it. Such conduct on the part of the tenant necessarily furnishes the landlord with the legal title to enter and repossess himself of the premises.” We also held in Cox v. Daugherty, 75 Ark. 395, 36 S.W. 184 (1896), that in computing the adverse possession of a landowner for purposes of the statute of limitations, the time during which his tenant held adversely to the landlord by at-tornment to another should not be included until the notice of the tenant’s attornment was made known to the landlord. To the same effect see Kimble v. Willey, 204 F. 2d 238, 38 A.L.R. 2d 814 (8th Cir.1953), holding that a tenant’s attornment to another would not interrupt the computation of the landlord’s period of adverse holding until such time as the landlord obtained knowledge of the attornment. The annotator at 38 A.L.R. 2d 826 §2 quotes the general rule to be that the acknowledgment or recognition of title of a third person by one occupying land as the tenant of an adverse claimant does not interrupt the continuity of the landlord’s (adverse claimant) possession. Therefore as I view the authorities, including those cited by the majority, the possession of the tenant is the possession of the landlord until such time as the tenant gives notice to the landlord that the tenant is repudiating the landlord’s title. Since appellants, the O’Neals, leased the lands from the Ellisons for more than the seven year adverse possession period without giving notice to the Ellisons that the O’Neals were repudiating the Ellisons’ title, the O’Neals were es-topped to deny that the Ellisons had been in possession under a claim of right for the statutory adverse possession period. The title of the Ellisons of which the trial court addressed itself was Ellisons’ claim of title by adverse possession. For the reasons stated, I respectfully concur. Purtle, J. joins in this concurrence.